Exhibit 10.7

 

(NON-EMPLOYEE DIRECTOR)

 

THE HOME DEPOT, INC.

NONQUALIFIED STOCK OPTION

 

GRANTED TO: <NAME>

 

Identification #: <SSN>

  

GRANT DATE: <GRANT DATE>

 

 

EXP. DATE: <EXPIRATION

DATE>

  

NUMBER OF SHARES OF THE

HOME DEPOT, INC. COMMON

STOCK: <OPTIONS GRANTED>

  

OPTION PRICE

PER SHARE: <OPTION PRICE>

 

THIS NONQUALIFIED STOCK OPTION IS GRANTED by The Home Depot, Inc. a Delaware
corporation (“Company”), to you, a non-employee director of the Company pursuant
to the Company’s 2005 Omnibus Stock Incentive Plan, as amended (“Plan”), a
summary of which has been delivered to you. The terms of the Plan are
incorporated herein by this reference. The Company recognizes the value of your
continued service as a non-employee director and has awarded you a nonqualified
stock option under the Plan subject to the following terms and conditions:

 

1. The Company hereby grants you on and as of the date specified above (“Grant
Date”) a nonqualified stock option (“Option”), subject to the terms and
conditions hereof and of the Plan, to purchase from the Company the above stated
number of shares of the Company’s Common Stock, $.05 par value, at the price
stated above (“Option Price”), which Option shall expire on the expiration date
stated above (“Exp. Date”).

 

2. The Option shall be exercisable, pursuant to the terms of the Plan. The
Option shall become exercisable in installments, as follows: Twenty-five percent
(25%) of the total number of shares subject to this Option shall become
exercisable on each of the second, third, fourth and fifth anniversaries of the
Grant Date.

 

3. Upon the event of the termination of your service on the Board of Directors
of the Company (for any reason other than Retirement, death or permanent and
total disability or Discharge for Cause), Option shares which have not become
exercisable as of the date of such event shall immediately lapse. Option shares
which are exercisable as of the date of termination of service on the Board will
lapse unless exercised within a period of six (6) months of the date of
termination of service. Upon the termination of your service on the Board upon
Retirement, all stock options that are not exercisable as of the date of your
Retirement shall continue to vest according to the schedule set forth in
Paragraph 2 and all stock options shall remain exercisable until the Exp. Date.
“Retirement” means termination of Board service upon attainment of age 60 or
later with at least five (5) years of continuous Board service. In the event
that termination of your service is by reason of death or permanent and total
disability, all Option shares shall immediately become fully exercisable as of
the date of termination and shall lapse unless exercised within a period of one
(1) year from the date of termination. In no event, shall the above time periods
extend beyond the Exp. Date. In the event of a Discharge for Cause, all Option
shares, whether presently exercisable or not, shall immediately lapse and become
null and void on and as of the date of termination. “Discharge for Cause” shall
mean the termination from service on the Board because of an event involving
moral turpitude or dishonesty, a gross failure or negligence on the part of the
director to perform his or her expected duties, a violation of the Company’s
substance abuse policies, or a willful misconduct or action by the director that
is damaging or detrimental to the Company. A determination by the Company that a
termination is a Discharge for Cause will be conclusive and binding.

 

4. All unvested options shall vest immediately upon a Change of Control and
shall remain exercisable until the Exp. Date. For purposes of this paragraph 4,
“Change in Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A under the Securities Exchange Act of 1934 (“1934 Act”) as in effect at the
time of such change in control, provided that such a change in control shall be
deemed to have occurred at such time as (i) any “person” (as that term is used
in Sections 13(d) and 14(d) (2) of the 1934 Act), is or becomes the “beneficial
owner”, directly or indirectly, of securities representing 20% or more of the
combined voting power for election of directors of the then outstanding
securities of the Company or any successor of the Company; (ii) during any
period of two (2) consecutive years or less, individuals who at the beginning of
such period constituted the Board of Directors of the Company cease, for any
reason, to constitute at least a majority of the Board of Directors, unless the
election or nomination for election of each new director was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period; (iii) the stockholders of the Company approve
any merger or consolidation as a result of which the common stock of the Company
shall be changed, converted or exchanged (other than a merger with a wholly
owned subsidiary of the Company) or any liquidation of the Company or any sale
or other disposition of 50% or more of the assets or earning power of the
Company; or (iv) the stockholders of the Company approve any merger or
consolidation to which the Company is a party as a result of which the persons
who were stockholders of the Company immediately prior to the effective date of
the merger or consolidation shall have beneficial ownership of less than 55% of
the combined voting power for election of directors of the surviving corporation
following the effective date of such merger or consolidation.

 

5. The exercisable portion of the Option may be exercised in whole or in part
but in no event with respect to a fractional share from time to time until the
Exp. Date. Exercise shall be by written notice of exercise to the Company,
specifying the number of shares to be purchased, the Option Price of each share
and the aggregate Option Price for all shares being purchased under said notice.
The notice shall be accompanied by payment of the aggregate option price for the
number of shares purchased and any applicable withholding taxes. Such exercise
(subject to Paragraph 5 hereof) shall be effective upon the actual receipt of
such payment and written notice to the Company. The aggregate Option Price for
all shares purchased pursuant to an exercise of the Option shall be paid by
check payable to the order of the Company or properly endorsed stock
certificates representing the Common Stock of the Company or a combination of
both valued at the time of such purchase and prior to delivery of such shares.
There shall be furnished with each notice of the exercise of any portion of the
Option such documents as the Company in its discretion may deem necessary to
assure compliance with applicable rules and regulations of any stock exchange or
governmental authority. No rights or privileges of a stockholder of the Company
in respect to such shares issuable upon the exercise of any part of the Option
shall accrue to you unless and until certificates representing such shares have
been issued and delivered.

 

6. The Option shall not be exercised in whole or in part and no related share
certificates shall be delivered in the sole discretion of the Company: (a) if
such exercise or delivery would constitute a violation of any provision of, or
any regulation or order entered pursuant to, any law purporting to regulate
wages, salaries or compensation; or (b) if any requisite approval, consent,
registration or other qualification of any stock exchange upon which the
securities of the Company may then be listed, the Securities and Exchange
Commission or other governmental authority having jurisdiction over the exercise
of the Option or the issuance of shares pursuant thereto, shall not have been
secured.



--------------------------------------------------------------------------------

7. Except as provided in this Section below, this Option shall not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner, other
than by will or the laws of descent and distribution, and this Option shall be
exercisable during your lifetime only by you or, in the event of your legal
incapacity, by your guardian or legal representative acting in a fiduciary
capacity on your behalf under state law. Notwithstanding the foregoing, you may
transfer this Option, in whole or in part, to a spouse or lineal descendant (a
“Family Member”), a trust for the exclusive benefit of Family Members, a
partnership or other entity in which all the beneficial owners are Family
Members, or any other entity affiliated with you that may be approved by the
Committee. Subsequent transfers of this Option shall be prohibited except in
accordance with this Section. All terms and conditions of this Agreement,
including provisions relating to the termination of your employment, shall
continue to apply following a transfer made in accordance with this Section. Any
attempt to transfer this Option in violation of this Section shall render this
Option null and void.

 

THE HOME DEPOT, INC.

 

--------------------------------------------------------------------------------

By: Robert L. Nardelli Chairman, President and Chief Executive Officer